

116 HR 6402 IH: COVID–19 Workforce Emergency Response Act
U.S. House of Representatives
2020-03-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6402IN THE HOUSE OF REPRESENTATIVESMarch 26, 2020Mr. Levin of Michigan introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo provide State and local workforce systems flexibility and financial support to respond to the COVID–19 national emergency.1.Short titleThis Act may be cited as the COVID–19 Workforce Emergency Response Act.2.DefinitionsIn this Act:(1)CoronavirusThe term coronavirus means coronavirus as defined in section 506 of the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123).(2)COVID–19 national emergencyThe term COVID–19 national emergency means the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) on March 13, 2020, with respect to the coronavirus.(3)SecretaryThe term Secretary means the Secretary of Labor.(4)WIOA termsExcept as otherwise provided, the terms in this Act have the meanings given the terms in section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).3.Workforce response activities(a)In generalThe purpose of this section is to provide the increased flexibility needed for State and local areas to provide continuity of services during the COVID–19 national emergency.(b)Administrative costsNotwithstanding section 128(b)(4) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(b)(4)), of the funds allocated to a local area, including a single State local area, under subtitle B of title I of such Act (29 U.S.C. 3151 et seq.) that remain unobligated for program year 2019, an amount up to 20 percent may be used for the administrative costs of carrying out local workforce investment activities under chapter 2 or chapter 3 of subtitle B of title I of such Act (29 U.S.C. 3151 et seq.), as long as any amount used under this subsection that exceeds the amount authorized for administrative costs under section 128(b)(4)(A) of such Act (29 U.S.C. 3163(b)(4)) is used to respond to the COVID–19 national emergency.(c)Rapid response activities(1)Statewide rapid responseOf the reserved by a Governor under section 128(a) of the Workforce Innovation and Opportunity Act (29 U.S.C. 3163(a)) for statewide activities that remain unobligated for program year 2019, such funds may be used for the statewide rapid response activities described in section 134(a)(2)(A) of such Act (29 U.S.C. 3174(a)(2)(A)) for responding to the COVID–19 national emergency.(2)Local boardsOf the funds reserved by a Governor under section 133(a)(2) of such Act (29 U.S.C. 3173(a)(2)) that remain unobligated for program year 2019, such funds may be distributed by the Governor not later than 30 days after the date of enactment of this Act to local boards most impacted by the coronavirus, at the determination of the Governor, for rapid response activities related to responding to the COVID–19 national emergency.4.National dislocated worker grants(a)COVID–19 national emergency response(1)In generalFrom the funds made available under this section, the Secretary shall award national dislocated worker grants in accordance with section 170 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3225) to respond to the COVID–19 national emergency.(2)Uses of fundsAny grant awarded under this section shall used for activities directly supporting the response to the COVID–19 national emergency, and recovery efforts related to such emergency, which shall include the following:(A)Training and temporary employmentTraining and temporary employment to respond to the COVID–19 national emergency, such as positions or assignments—(i)delivering medicine, food, or other supplies to older individuals, individuals with disabilities, and other individuals with respiratory conditions and other chronic medical disorders;(ii)helping set up quarantine areas and providing assistance to quarantined individuals, including transportation;(iii)organizing and coordinating recovery, quarantine, or other related activities;(iv)cleaning public buildings, public transportation facilities or equipment, or sanitizing quarantine or treatment areas after their use, or other related cleanup or sanitizing activities; and(v)in the sector directly responding to the COVID–19 national emergency such as childcare, health care, public service, and transportation. (B)Layoff responseActivities responding to layoffs of 50 or more individuals laid off by one employer, or areas where there are significant layoffs that significantly increase unemployment in a given community, such as in the hospitality, transportation, manufacturing, and retail industry sectors or occupations.(b)PriorityIn awarding grants under this section, the Secretary shall give priority to State or local areas most impacted by the COVID–19 national emergency as determined by the Secretary.(c)Authorization of appropriationsThere are authorized to be appropriated to carry this section $345,000,000 to remain available until expended through fiscal year 2022.5.General provisions(a)Supplement and not supplantAny funds made available under this Act shall supplement and not supplant State or local public funds that would, in the absence of the funds under this Act, be made available for employment and training programs or other activities funded under the Workforce Innovation and Opportunity Act (29 U.S.C. 3101 et seq.).(b)EvaluationsEach activity carried out under this Act shall be subject to—(1)performance accountability as described in section 116 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3141); and(2)rigorous evaluation using research approaches appropriate to the level of development and maturity of the activity, including random assignment or quasi-experimental impact evaluations, implementation evaluations, pre-experimental studies, and feasibility studies.(c)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary for the Secretary for the administration of this Act.